[Cite as Dayton Bar Assn. v. Graham, ___ Ohio St.3d ___, 2020-Ohio-1296.]




                      DAYTON BAR ASSOCIATION v. GRAHAM.
 [Cite as Dayton Bar Assn. v. Graham, ___ Ohio St.3d ___, 2020-Ohio-1296.]
       (No. 2002-0699—Submitted April 1, 2020—Decided April 3, 2020.)
                       ON APPLICATION FOR REINSTATEMENT.
                               ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, V. Ellen Graham, Attorney
Registration No. 0030454, last known business address in Dayton, Ohio.
        {¶ 2} The court coming now to consider its order of September 12, 2003,
wherein the court found respondent in contempt for failing to comply with its
October 2, 2002 order, revoked the previously imposed stay of the suspension, and
suspended respondent from the practice of law for a period of one year, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
        {¶ 5} For earlier case, see Dayton Bar Assn. v. Graham, 96 Ohio St.3d 470,
2002-Ohio-4910, 776 N.E.2d 23.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                            1